IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: CONDEMNATION BY THE                : No. 98 WAL 2017
MERCER AREA SCHOOL DISTRICT OF            :
MERCER COUNTY FOR ACQUISITION             :
OF LAND FOR SCHOOL PURPOSES IN            : Petition for Allowance of Appeal from
THE BOROUGH OF MERCER, BEING              : the Order of the Commonwealth Court
THE LANDS OF KEVIN AND DOREEN             :
WRIGHT AND GLENN AND EDITH                :
KROFCHECK                                 :
                                          :
                                          :
PETITION OF: MERCER AREA SCHOOL           :
DISTRICT                                  :


                                     ORDER



PER CURIAM

     AND NOW, this 30th day of August, 2017, the Petition for Allowance of Appeal is

DENIED.